The plaintiffs, in July, 1870, held in possession one thousand one hundred and sixty-nine barrels, containing fifty-two thousand three hundred and thirty-nine gallons of oil, owned by one Compton, and subject to a lien of the plaintiffs to the extent of $15 per barrel for advances made by them to Compton.
The plaintiffs, at the request of Compton, sold to the defendants one thousand one hundred and sixty-nine barrels, and were instructed by him to collect as *572delivered $15 on each barrel, taking a receipt for the same from the defendants, and to credit them to the extent of $5,000, if they should deem it advisable. The plaintiffs sold to the defendants six hundred and seventy-one barrels of the oil which were received by them and they paid the $15 per barrel. They afterwards sold seventy-five barrels of the oil, and the defendants refused to pay the plaintiffs, claiming that Compton owed them, and they would credit him for the amount.
The court directed a verdict for the plaintiffs for the amount claimed with interest.
The defendants excepted, and brought this appeal,
Speir, J., wrote for affirmance, citing Nottebohm v. Mast, 2 Roberts, 249.
Curtis, Ch. J., concurred.